158 F.3d 439w
98 Cal. Daily Op. Serv. 7335
UNITED STATES OF AMERICA, EX REL. ALFRED AFLATOONI, PLAINTIFF-APPELLANT,v.KITSAP PHYSICIANS SERVICES, A NON-PROFIT WASHINGTON CORPORATION; NORTHWEST DIAGNOSTIC IMAGING, INC., A WASHINGTON PROFESSIONAL SERVICES CORPORATION; PATHOLOGY ASSOCIATES OF KITSAP COUNTY, A WASHINGTON PARTNERSHIP; RONALD REIMER, MD AND SUSAN L. REIMER, HIS WIFE; PAUL S. MCCULLOUGH, MD, AND JANE DOE MCCULLOUGH, HIS WIFE; ROBERT C. SCHNEIDLER AND SHARON K. SCHNEIDLER, HIS WIFE; NANCY KOCH AND RICHARD L. KOCH, HER HUSBAND; KEITH HALLMAN, MD AND KATHLEEN HALLMAN, HIS WIFE; JOHN P. MATAN, MD AND SUSAN J. MATAN, HIS WIFE; THOMAS C. CASE, MD AND MARY ANN CASE, HIS WIFE; MILTON S. MICHAELIS, MD AND JANE DOE MICHAELIS, HIS WIFE; AND DEFENDANTS JOHNS DOE AND JANES DOE, 1-200, DEFENDANTS-APPELLEES.
No. 97-35395.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 10, 1998.Decided Sept. 22, 1998.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION